Citation Nr: 0936505	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for varicose veins 
of the left lower extremity has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2005 Regional 
Office (RO) in Winston-Salem, North Carolina rating 
decisions.

The Veteran had a local hearing before an RO hearing officer 
in September 2005.  The Veteran also had a hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript 
of each proceeding has been associated with the claims 
folder.

The record reflects that after the final supplemental 
statement of the case (SSOC) the Veteran submitted additional 
relevant evidence to the Board.  No subsequent SSOC was 
issued, but this is not necessary because the evidence was 
accompanied by a waiver of initial review by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2008).

The January 2005 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent March 2005 rating decision, however, reopened the 
claim and denied it on the merits.  Regardless of the RO's 
actions, the Board is required to consider whether new and 
material evidence has been received warranting the reopening 
of the previously denied claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Thus, the issue on 
appeal has been characterized as shown above.

The issue of entitlement to service connection for varicose 
veins of the left lower extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed November 2000 rating decision denied 
service connection for varicose veins, finding no chronic 
disability subject to service connection was shown in the 
service treatment records or any other evidence reviewed.  
 
2.  Evidence received since November 2000 raises a reasonable 
possibility of substantiating the Veteran's varicose veins 
claim.


CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied the claim 
for entitlement to service connection for varicose veins is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1100 (2008). 
 
2.  Evidence received since the November 2000 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for varicose veins is new and material, and, 
therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  As discussed in more detail below, sufficient 
evidence is of record to grant the application to reopen the 
Veteran's claim.  Thus, any error in complying with the 
notice or assistance requirements with respect to that matter 
are moot.  The claim on the merits requires additional 
development, which is addressed in the remand below.   
 
New and Material Evidence 

The Veteran claims his mother first noticed swelling of his 
left lower extremity in approximately September 1993, during 
the Veteran's military service.  Since that time, the Veteran 
asserts experiencing mild pain and swelling in the left lower 
extremity until approximately May or June 2002, from which 
time the Veteran claims to have experienced increased pain 
and swelling, as well as itching and burning of the left 
lower extremity.  
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a) (2008).  

In a November 2000 rating decision, the RO denied service 
connection for varicose veins.  The Veteran did not file a 
timely notice of disagreement (NOD) or otherwise indicate a 
desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for varicose veins, 
therefore, the November 2000 rating decision is final. 
 
At the time of the November 2000 decision, the record 
included service treatment records showing a complaint in 
October 1993 of left knee pain, but no diagnosis, treatment, 
or other notation with respect to the left knee, to include a 
diagnosis of varicose veins.  In addition there were 
statements from the Veteran.   
 
Potentially relevant evidence received since the November 
2000 decision includes VA outpatient and private treatment 
records, a written statement from the Veteran's friend, 
mother, and former step-father, and multiple statements from 
the Veteran, including transcripts from a September 2005 RO 
hearing and an April 2009 Board hearing.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his varicose veins developed in 
service and grew worse over time.  The Veteran believes the 
disorder significantly worsened in approximately May or June 
2002.
 
As noted, for evidence to be new and material in this matter, 
it would have to tend to show in-service complaints, 
treatment, or diagnosis of varicose veins or other venous 
disorder and/or a nexus between the Veteran's current 
varicose veins and his military service.  The Board finds the 
evidence received since the November 2000 decision does.

Specifically, the Board notes the statements from the 
Veteran's mother, friend, and former step-father.  The letter 
from the Veteran's mother, dated in April 2009, states that 
in September 1993 the Veteran's mother noticed a large 
bulging area on the Veteran's left leg.  The letter states, 
"As a nurse I knew that the vein or veins had been 
compromised and blown."  The Veteran's mother also wrote, 
"I told my son to please keep a check on [his venous 
problems], as I know this condition can worsen over time and 
become quite painful, and of course, it did."  Moreover, the 
letter stated, "The leg condition did not improve over the 
years" and that by December 2007 the Veteran's "leg was 
severely compromised with varicosities from the groin down to 
his foot."  Two letters from the Veteran's friend and former 
step-father noted seeing a bulging area on the Veteran's left 
knee in 1993 and continued symptomatology from that time.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, a veteran's lay testimony regarding 
symptomatology in service represents competent evidence.

In this case, not only is there lay evidence of varicose vein 
symptomatology in service, based on the representations of 
the Veteran's friend and former step-father, but the 
Veteran's mother is a nurse, whose representations are given 
even greater weight and consideration.  These letters, while 
they do not conclusively establish the existence of varicose 
veins in service, suggest symptomatology consistent with a 
venous disorder.
 
Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the letters from the Veteran's 
mother, friend, and former step-father, at the very least, 
raise a reasonable possibility of substantiating the claim 
and constitute new and material evidence sufficient to reopen 
the Veteran's claim. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for varicose veins in the 
left lower extremity is reopened; the appeal is granted to 
this extent only.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case. 
 
VA's duty to assist also includes a duty to provide the 
Veteran with a proper medical examination or opinion when 
warranted.  In this respect, the Board notes that in the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations that would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.
 
In this case, the Board notes that there is not a clear 
diagnosis of varicose veins in service.  As discussed in 
detail above, the Board acknowledges the letters from the 
Veteran's friend, mother, and former step-father and their 
competence to discuss symptomatology of varicose veins.  
Nevertheless, there is no clear indication of a diagnosis 
establishing the presence of varicose veins in service.  
Neither the Veteran's mother, friend, nor former step-father 
conclusively state the Veteran's condition observed in 
approximately September 1993 was varicose veins.  
Specifically, the Board notes the Veteran's mother described 
a large bulging area on the medial aspect of the Veteran's 
left knee in September 1993.  Based on her medical experience 
as a nurse, she recognized that the "veins had been 
compromised and blown."  The Veteran's mother described the 
disorder as a "left leg venous problem."  The Veteran's 
friend and former step-father both described a bulging area 
in the left knee observed in 1993 during the Veteran's period 
of service.

Nevertheless, the statements of the Veteran's mother, friend, 
and former step-father, clearly suggest that the Veteran had 
symptomatology consistent with some type of venous disorder 
that began in approximately September 1993 while in service.  
Given the reported venous problems in-service and continuity 
of symptomatology from service, the Board finds the Veteran 
should be afforded an examination that includes an opinion 
addressing the question of whether he currently has varicose 
veins in the left lower extremity that began during service 
or as a result of some incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied. 
 
2.  Schedule the Veteran for a VA medical 
examination for the purposes of 
determining the approximate onset date 
and/or etiology of his varicose veins in 
the left lower extremity.  The claims file 
should be provided to the appropriate 
examiner for review, including the March 
and April 2009 letters from the Veteran's 
mother, friend, and former step-father, 
and the examiner should note that it has 
been reviewed.  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following: 
 
Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's varicose veins in the left lower 
extremity began during service or is 
otherwise linked to any incident of 
service? 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 
 
The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim for 
entitlement to service connection for 
varicose veins in the left lower extremity 
on a de novo basis.  If the benefit sought 
on appeal is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


